6/4/2021 T&T Yahoo Mail - x

& Si
Case 6:20-cv-01210-GAP-GJK Document 54-3" Filed 06/04/21 Page 1 of 2 PagelD 441

Roblox; Subpoena

From: Thomas Hwang (thwang@roblox.com)
To: Igigliotti@bellsouth.net
Ce. — mbarbolak@roblox.com

Date: Wednesday, April 28, 2021, 01:28 AM EDT

Dear Mr. Gigliotti,

| am counsel at Roblox Corporation ("Roblox"), reaching out to you because | have been informed through a developer
on Roblox's platform that a subpoena had been served on Roblox. To date, neither I, nor anyone in our Legal
department has received the subpoena. Please note that Roblox's offices have been closed during the pandemic so we
may have simply not received service. At any rate, you may serve the subpoena via email if you so desire. If so, please
send it to me in a response to this email. Please also feel free to let me know if you have any questions or concerns.

Best regards,
Tom

Thomas Hwang

Senior Counsel

thwang@roblox.com

970 Park Place, San Matee, CA 34403

ReBLEX

 

1/1

 
6/4/2021 AT&T Yahoo Mail - Fw: Notice of Subpoena Roblox
Case 6:20-cv-01210-GAP-GJK Document 54-3 Filed 06/04/21 Page 2 of 2 PagelD 442

Fw: Notice of Subpoena Roblox

From: Igigliotti (Igigliotti@bellsouth.net)
To:  thwang@roblox.com; mbarbolak@roblox.com

Date: Tuesday, May 4, 2021, 12:01 PM EDT

Thank you for you response. Attached is the Subpoena information we sent for service. | was
told by the process server that Roblox, due to Covid concerns, did not have a Registered Agent at
the location required. | have an affidavit of failed service, but | am hopeful that you will review
and comply.

Crown Academy is a game that was created by using a programmer from the Royale High team.
They stole and misappropriated parts of the game in order to create Crown Academy. They hired
former designers in an effort to create a game without committing the necessary R&D.

Thus, we need the requested documents. If there are any issues with compliance, please contact
me, as | am willing to accommodate your concerns.

Thank you. Please confirm receipt.
Louis R. Gigliotti, Esq.

Admitted to:

The Supreme Court of the United States

The United States Court of Appeals for the Eleventh Circuit
The United States Court of Appeals for the Federal Circuit
Northern, Southern, and Middle District of Florida

Franklin Pierce Law Center/Masters Degree In Intellectual Property Law (1995)

Louis R. Gigliotti, PA
1605 Dewey Street

Hollywood, FL 33020
Cell: (954) 471-4392

NOTICE: This e-mail is from Louis R. Gigliotti, P.A., and is intended solely for the use of the
individual(s) to whom it is addressed. If you believe you received this e-mail in error, please notify
the sender immediately, delete the e-mail from your computer and do not copy or disclose it to
anyone else. If you are not an existing client of this Firm do not construe anything in this e-mail to
make you a Client unless it contains a specific statement to that effect and do not disclose
anything to this Firm in reply that you expect it to hold in confidence. If you properly received this
e-mail as a client, co-counsel or retained expert of this Firm, you should maintain its contents in
confidence in order to preserve the attorney-client or work product privilege that may be available
to protect confidentiality.

----- Forwarded Message -----
_ From: lgigliotti <igigliotti@bellsouth.net>
_ To: Shaun Keough <skeough@parkerkeough.com>

1/2

 
